Citation Nr: 1409678	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge sitting at the RO on August 23, 2010.  The hearing transcript is of record.


FINDINGS OF FACT

1.  Diabetes mellitus is not attributable to active service.

2.  There is no diagnosis of peripheral neuropathy.

3.  Erectile dysfunction is not attributable to active service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   April 2008, February 2009 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in April 2010 statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any other outstanding records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   

A VA examination and/or medical opinion has not been obtained in order to determine whether the Veteran's diabetes mellitus, peripheral neuropathy, or erectile dysfunction are related to his military service or to a service-connected disability.  However, as will be discussed below, there is no evidence that the Veteran has been diagnosed with peripheral neuropathy; nor is there evidence of a diagnosis of diabetes mellitus or erectile dysfunction during service or within the first post-service year; nor is there evidence that erectile dysfunction was caused or aggravated by a service-connected disability.  As the Veteran has not presented a prima facie case for service connection, medical examination is not required.
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ identified the issues to the Veteran, who testified as to the onset and continuity of his symptoms.   The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including diabetes and acute peripheral neuropathy, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R.  §§ 3.307(a)(3), 3.309(a).  



Peripheral Neuropathy

There is no competent medical evidence that the Veteran has been diagnosed with peripheral neuropathy.  Moreover, although the Veteran has claimed entitlement to service connection for peripheral neuropathy, he has not submitted any lay evidence suggesting that he has peripheral neuropathy.  During his August 2010 hearing, the Veteran indicated that his feet have a burning sensation, but went on to state that his physician had told him that he needed to stay off his feet.  He did not indicate that a physician has diagnosed him with peripheral neuropathy.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no evidence of a diagnosis of peripheral neuropathy, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.

Diabetes Mellitus and Erectile Dysfunction

The Veteran has been diagnosed with diabetes mellitus, which he contends is the result of exposure to herbicides during service in the waters off of the Republic of Vietnam.  He asserts that his erectile dysfunction is secondary to his diabetes.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(6)(iii).  The phrase "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include prostate cancer.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

On May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R.       § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

The Veteran does not claim, and indeed the record does not reflect, that he ever went ashore in the Republic of Vietnam.  Review of the Veteran's service records and other evidence of record shows that he was stationed aboard a destroyer, the USS Waddell, while serving a brief tour of duty in the waters off the coast of Vietnam in early 1973.  According to a report from the U.S. Army and Joint Services Records Research Center (JSRRC), there is no evidence that the USS Waddell ever anchored in Vietnam or entered its inland waters during the Veteran's period of active service.    

During his August 2010 hearing testimony, the Veteran stated that he could see the shoreline of Vietnam from aboard the Waddell.  However, the statutory and regulatory framework currently in place requires that the evidence demonstrate a claimant's presence on the landmass of Vietnam or its inland waterways before the presumption of herbicide exposure can apply.  38 C.F.R.  § 3.307(a)(6)(iii); Haas, 525 F.3d at 1193-1194.  An ability to view the shoreline of Vietnam from open ocean is not akin to presence in the inland waterways of Vietnam.  As there is no evidence that the Veteran set foot in Vietnam or served in its inland waterways, presumptive service connection based on exposure to herbicides is not warranted.  Id.  

Additionally, the Veteran was diagnosed with diabetes mellitus in September 2004, well after his discharge from service; thus, presumptive service connection based on the showing of a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are negative for reports of diabetes, erectile dysfunction, or symptoms indicative of either disability.  None of the clinicians who have treated the Veteran for diabetes or erectile dysfunction have attributed the disorder to his active service.  The Veteran has not asserted that either disability began during service.  In the absence of competent and credible evidence that diabetes mellitus or erectile dysfunction are directly attributable to active service, service connection on a direct basis is not warranted.

Service connection for erectile dysfunction on a secondary basis is also not warranted, as diabetes mellitus is not related to service.  

A preponderance of the evidence is against a finding that the Veteran's diabetes mellitus and erectile dysfunction are causally related to active service or to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for erectile dysfunction is denied.


REMAND

In August 2010, the Veteran stated that he had seen a VA treatment provider about his back and foot pain approximately one month prior.  The most recent VA clinical notes of record, to include in Virtual VA and VBMS, are dated May 2009.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since May 2009 and associate those records with the claims file and/or with Virtual VA/VBMS.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


